IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45035

STATE OF IDAHO,                                  )    2018 Unpublished Opinion No. 363
                                                 )
        Plaintiff-Respondent,                    )    Filed: February 20, 2018
                                                 )
v.                                               )    Karel A. Lehrman, Clerk
                                                 )
KRISTOPHER GILBERT DAVIDSON,                     )    THIS IS AN UNPUBLISHED
                                                 )    OPINION AND SHALL NOT
        Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                 )

        Appeal from the District Court of the First Judicial District, State of Idaho,
        Benewah County. Hon. Benjamin R. Simpson, District Judge.

        Order relinquishing jurisdiction, affirmed.

        Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
        General, Boise, for respondent.
                  ________________________________________________

                        Before GUTIERREZ, Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
        Kristopher Gilbert Davidson pleaded guilty to felony domestic battery, Idaho Code
§§ 18-918(2)(a), 18-903(a). The district court imposed a unified ten-year sentence, with five
years determinate. The district court retained jurisdiction, and Davidson was sent to participate
in the rider program.     After Davidson completed his rider, the district court relinquished
jurisdiction.   Davidson appeals, claiming that the district court erred by refusing to grant
probation.
        We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102


                                                 1
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Davidson
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Davidson argues that all of the relevant goals of sentencing could have been
accomplished with probation. As noted above, however, the district court found that probation
was not an appropriate course of action in Davidson’s case. The record does not indicate that the
district court abused its discretion in sentencing.
       The order of the district court relinquishing jurisdiction is affirmed.




                                                   2